 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexas Instruments Incorporated and InternationalUnion of Electrical, Radio and Machine Workers.AFL-CIO. Case I CA 13191May 16, 1978DECISION AND ORDERBy CHtAIRMAN FANNING AND MEIMBIERS PI.NI ll ()AND TRLIFSI)AI.1On January 6, 1978, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge. tomodify his remedy,' and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National laborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, and hereby'orders that the Respondent, Texas Instruments In-corporated, Attleboro. Massachusetts, its officers.agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.iRespondent has excepted to certain credibilits findings made bh trheAdministrative Law Judge It is the Board's established polics not to o*er-rule an Administrative law Judge's resolutions with respect to credihbilit'unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Drl If all Produ is, ]ru. 91NLRB 544 (1950), enfd 188 F 2d 362 (C.A. 3, 1951). We have carefillsexamined the record and find no basis for reversing his findings2 In adopting the Decision of the Administrative Law Judge. we dI noltrely on any of his gratuitous comments which are unnecessary to the ulti-mate findings and conclusions herein.In his remedy the Administrative Law Judge omitted the citation forcomputation of backpay as set forth in F1: 4'. Wool/ortl ( oxr.arl, 90NLRB 289 (1950). It is hereby modified accordingl) Additionallk.il therecommended remedy. order. and notice, the Administrative L.aw Judgeerroneously referred to a fixed 7-percent interest rate and therebs failed toapply properl) the Board's "adjusted prime interest rate" formula. whiclhmay vary in the manner prescribed in Florida Steel (C-,rporratirn. 231 NI.RB651 (1977. See, generally, Isiis Plumhling & Heritng Co. 138 NI.RB 716(1962).APPENDIXNOI'ICE To E1PI.OY[I.iSPosIi ) BY ORI)ER OF 1HINAI.IONAI. LABOR RELAITIONS BOARDAn Agency of the United States GovernmentWL wHII. Noi discourage membership in In-ternational Union of Electrical, Radio and Ma-chine Workers, AFL-CIO, or in any other labororganization of our employees, by dischargingany of our employees because of their member-ship in, support of. or activities in favor of theabove-named or any, other labor organization.Wl w .i. NOI prohibit our employees from uti-lizing or publicizing knowledge of our estab-lished wage rates for organizational purposes.WE wilL NOt in any other manner interferewith, restrain, or coerce our employees in theright to self-organization. to form, join, or assistInternational Union of Electrical, Radio andMachine Workers, AFL CIO, or any other la-bor organization, or to engage in any other con-certed activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any' and all such activities.Wit wlll offer Mary Clinker, James Lavery.Patricia Nute, James Mallon, Janice Morchand,and Maurice DuPont immediate and full rein-statement to their former positions or, if suchpositions no longer exist, to substantially equiva-lent positions, without prejudice to their senior-itv and other rights and privileges.W 'L wIli make all of the foregoing employeeswhole for any loss of earnings they ma) havesuffered as a result of our discrimination againstthem, plus interest.TiXAS INSIRUMiNIS IN(ORPORAII.I)DECISIONSIAII MiNI OF tHE CAStTIOMAS A RI(.I. Administrative Law Judge: A hearingin this proceeding was held on October 25 and 26, 1977, atBoston, Massachusetts, on complaint of the General Coun-sel against Texas Instruments Incorporated, herein calledthe Respondent or the Company. The complaint issued onJuly 20, 1977, on a charge filed on June 2, 1977. by Inter-national Union of Electrical, Radio and Machine Workers,AFL -CIO. herein called the Union or the Charging Party.The issue presented is whether the Respondent unlawfullydischarged six employees for engaging in protected con-certed activity and thereby violated Section 8(a)( ) and (3)of the Act. Briefs were filed by the General Counsel andthe Respondent.236 NLRB No. I68 TEXAS INSTRUMENTS INCORPORATEDUnon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI FHE BUiSINESS OF THE RESPONDENTTexas instruments incorporated is a State of Delawarecorporation, with its principal office and place of businessin the city of Dallas. Texas. It also maintains a plant inAttleboro, Massachusetts. where it is engaged in the manu-facture, sale, and distribution of electronic and relatedproducts. In the course of its business the Respondentcauses large quantities of raw and manufactured materialsto be transported in interstate commerce. It annually re-ceives in the Commonwealth of Massachusetts goods val-ued in excess of $50,000 directly from out-of-state sources.It also annually ships from its Massachusetts locationgoods valued in excess of $50,000 to other states. I find thatthe Respondent is engaged in commerce within the mean-ing of the Act.11. THE LABOR OR(;ANIZAIION INVOLV.'F[)I find that International Union of Electrical, Radio andMachine Workers, AFL CIO. is a labor organization with-in the meaning of Section 2(5) of the Act.Il THE UNFAIR LABOR PRACTICESA. The Case in BriefAmong the 5.000 employees at the Respondent's Attle-boro plant, there has never been collective bargaining orunion representation, but a very small group of workershave for a few years been trying to generate enthusiasm infavor of the IUE. They call themselves the OrganizingCommittee, and so far as this record shows, are no morethan about 10 persons. About once a month they haveprinted and distributed leaflets about the plant entrancestowards that end.They prepared another such leaflet of distribution onMay 25, 1977, and twice that day, and once the next morn-ing, they' handed it out at the plant entrances when theshifts were changing. Six of the employees who did thatall members of the Organizing Committee-were suspend-ed in the afternoon of May 26 and discharged on June 5.That the purpose of the leaflet distributed was to encour-age other employees towards self-organization. and tocome to a scheduled meeting of the Organizing Committee.is clear on the face of the leaflets themselves. That thereason why they were discharged was literally because thesix engaged in that sidewalk distribution activity, is alsoconceded. That discrimination in employment-outrightdischarge, as here --for such activity is an unfair laborpractice under this statute, at least within the purview ofSection 8(a)( I), is so obvious that no citation of authority isrequired at this late date. All that has to be decided iswhether there is any merit in the defense argument that inthis case there were special circumstances that must excusewhat is on its face the clearest unfair labor practice imagin-able. The Respondent contends that the six were dis-charged because they were disloyal to the Company, be-cause they violated security regulations of the plant, be-cause they in effect revealed proprietary information, andbecause they disregarded established and printed rules ofconduct.B. The Asserred DefenseAs a part of its studied technique to discourage organi-zational activities, or establishment of any union in thisplant. Texas Instruments takes pains to restudy its ownhourly wage scale for all classifications every 6 months orso and to give raises to bring its rates more or less close towhat other companies in the general area pay for compara-ble work. It carries on what it calls a wage survey, asking anumber of other companies to let it know what their wagescales are. This knowledge is then collated, studied, com-pared to the Respondent's current wages, and then used tohelp decide now best to keep the employees satisfied and toassure that they remain indifferent to invitations towardscollective bargaining.The Company also periodically distributes question-naires to its own employees. inquiring, in detailed format.whether the'y are satisfied with their working conditions.their supervisors, their chances for advancement, as well aswith the pay they are receiving. There are also what wascalled on the record "task forces." These are appointedemployees who discuss with management the results of theemployee questionnaires and talk about what can be doneto keep the overall group happy and satisfied. The questionwhether the pay of the moment is or is not fair at any giventime always arises. In fact, at a meeting of this task forcewith Manufacturing Manager Kenneth Leeco at the verytime of the events giving rise to this case, the question of"fair pay" was discussed, and the manager wrote, on hisnotes of the meeting: "Interested in an area survey result."next to the item entitled "Paid Fairly."There can be no doubt, therefore, as the record alsoshows, that management tells the employees that their payat any given time compares favorably with what employeesof other companies are receiving. To what extent the Re-spondent actually puts before the eyes of its employeesprecise details of the wage scales of its competitors may bequestioned. I think it a fair assumption, and there is recordindication to support this also. that management is selec-tive when deciding which wages paid by particular othercompanies to show the employees here. But that the tech-nique of conveying the thought that they are doing well bycomparison-in consequence of the Company's area wagesurvey technique cannot be questioned.In its general operations this Company, like manyothers, has confidential information about its business, itsscientific know-how, its specialized products, as well asabout its financial conditions. There is also secret data con-nected with defense contracts including technological ad-vances, etc. The Compans therefore has a security systemaimed at protecting business, or scientific information, sothat its competitors- or maybe communist spies not see69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDit. Where documents recording such data as formulas areinvolved, one of the methods for alerting those employeeswhose duties include handling them, is to mark the reportsand records "strictly private," or "TI internal data." Mate-rial so marked is not to be left lying around, uncovered, ortaken out of the designated files and offices. There are veryexacting rules governing the conduct of the employees whohave access to these things, and also very stringent proce-dures for discipline, even discharge, for violation of appli-cable security regulations.About a month before April 25 some person-neveridentified-mailed to the much publicized post office boxmaintained by the Organizing Committee a large envelopecontaining what seemed to be copies of papers maintainedin the Company's offices. Included were instructions tosupervisors, charts of wage scales, graphs, miscellaneousinformation about the Company's own established wagerates, and detailed lists of wages paid by a large number ofother companies-these representing information receivedby the Respondent in response to its periodic wage surveyprogram. Among the many documents, there were twowhich listed wages paid by 15 other companies-one listfor "assembler and bench worker," and the other for "toolmaker." When the employee committee looked at all thesethings, they decided to use the last two here mentioned,showing the minimum and maximum paid by all theseother companies for certain grades of bench workers andtoolmakers. Their reason for doing this, as one member ofthe committee-Janice Morchand-testified, was: "therewere some things in there concerning merit wages and giv-en the fact that merit raises were coming up shortly afterthat, I felt that someone had mailed it to us to use, so thatwe could use some of the information to expose their poli-cies on merit raises."The committee had copies of the two charts made, some-what smaller than the form in which they had found themin the mail so they would fit in the proposed campaignleaflet. Among the statements appearing in the paper thendistributed among the employees appear such phrases as:"Let's organize and fight for a guaranteed raise," "Let'stake a look at how the Company figures out the raises.They do a survey of what other company's in the area arepaying for similar jobs .... The key thing for setting thewages in this area is what the union shops are getting. TakeG.E., for example, doing the same work we're doing butmaking well over $1.00 more per hour, because workersthere have struggled over the years through their union fora decent wage. If it wasn't for these organized places pay-ing better wages to bring the average up, we'd be downthere with Balfours .... So it's the struggle of our fellowworkers in unions that keep our wages where they are."The Respondent's personnel director said the Companymakes it a practice to obtain copies of all organizationalleaflets that are distributed by anyone around its plants.When the members of the Organizing Committee-at leastthe six employees listed in the complaint here-started giv-ing their leaflets out on the morning of April 25. officemanagers had copies brought in and studied them in detail.They then went out to the sidewalk and told the distribu-tors they should stop, because the information about whatother companies were paying was "classified." The distri-butors disagreed, and continued with their activity. Thenext day each was called separately into the office andquestioned in detail about the entire activity. Suspended atthe end of the interview, each one was discharged a fewdays later.In explaining why they had a right to fire these employ-ees, the Respondent's witnesses-all personnel or securityofficers-articulated a number of reasons, some stated di-rectly and some obliquely. Much of their testimony is real-ly argument, explaining why this information-how muchother companies pay their employees-is classified, mustbe kept secret, is of value to the Company, helps its posi-tion in a competitive market, and serves the purpose ofkeeping unions out of the plant. But to the extent that theirgeneralizations and conclusions, real or fancied, have any-thing to do with these employees, the only substantive evi-dence they advanced in support of the assertion that the sixsomehow misbehaved is the Company's handbook, whichdoes contain rules of conduct. And there the only onewhich could, if at all, apply to what these six did, appearsunder the title "Conduct," and reads: "The following ma-jor infractions may be considered grounds for termination:...Disclosure of classified material to unauthorized per-sons."There is one other definitive fact on which the Respon-dent relies to support its contention that the employeesknew they were violating company rules. A number of thecopies of documents which the committee found in itsmailbox had the words "strictly private" stamped at thebottom. These words did appear at the bottom of the twosheets which the employees reproduced in their leaflet fordistribution. They cut off that part, explaining at the hear-ing that their reason for doing so was because it was irrele-vant to the message they were conveying for organizationalpurposes, and because the two sheets had to be shrunk tofit into the leaflet they were printing.Essentially, the affirmative defense is a charge of mis-conduct against the discharged employees. It is thereforeimportant to make one thing clear. They had nothing to dowith removing this information out of the Company's filesor offices. The manager said that he and other companysecurity agents searched exhaustively to find out who hadtampered with documents in violation of security rules. Ifind nothing improper in the fact they questioned these sixemployees about that; after all, somebody inside the of-fices did send the material into the mails. There were only16 copies in existence and all were found in the properplace. It follows someone who had access to them in theusual course of his duties simply made copies of the origi-nals. The Company admits it had no evidence pointing tothese six as among the culprits. This is not a case, therefore,involving the discharge of employees who tampered withpapers, documents, or objects of value marked secret bythe Company. When an employee, at work in the employ-er's office or plant, steals, borrows, or merely makes copiesof, papers placed in his charge as part of his work assign-ment-in violation of precise rules he knows and under-stands-he certainly merits discharge. And many of theBoard decisions to that effect are cited in the Respondent'sbrief here. But none of them has anything to do with thiscase.70 TEXAS INSTRUMENTS INCORPORATEDC. ConclusionI find unpersuasive the argument, repeated again andagain throughout the hearing, and then restated constantlythroughout the Respondent's posthearing brief, thatknowledge of how much other companies in the neighbor-hood pay employees for comparable work, is to be equatedwith commercial secrets of an employer or internal securitymatters pertaining to defense contracts between Texas In-struments and the United States Department of Defense.No amount of adjectives can change the meaning of nouns.All that was involved here was knowledge of how the Re-spondent's wage scale compares to those of other compa-nies, including some-as the Organizing Committee wasquick to emphasize in its leaflets-where unions representthe employees, To say that this was a matter of "propri-etorship"-as though it were something belonging to thisRespondent and that someone could steal from it-or "pri-vate business records"-a phrase that keeps running pageafter page in the company brief-is no more than sound, orwhat MacBeth would have called "sound and fury signify-ing nothing." The employees knew this information hadbeen gathered from office papers located in the Respon-dent's office. It would demean this decision to discuss atlength why their use of it to further their organizationalobjectives was not tantamount to "activities to injure ordestroy his employer's business." quoting from The HooverCompany v. N.L.R.B., 191 F.2d 380 (C.A. 6). also in theRespondent's brief.Lon Bonczek, the Attleboro personnel director, went asfar as to liken knowledge about other companies' wagescales to secret information tied to this Company's "nu-clear operation ...governed by the nuclear regulatoryagency and its security restrictions." Floyd Purvis, top se-curity guardian of Texas Instruments worldwide opera-tions, former FBI agent, honorary member of the JapaneseSociety for Industrial Security. guest lecturer, etc., gave itas his opinion that "this case has very grave impact on a lotof things ...It pertains to technology and the life bloodof the company." In entertaining but ambiguous languagehe rambled along on how this "case" can be compared toperhaps 20 other critical situations involving the impor-tance of maintaining secrecy. Included among these hespoke of "Department of Defense business ...sonar, de-tection of underground submarines." "classified con-tracts," "technological advances like the silicone transis-tor," "seismic digital data," "micro-miniaturization of soliddata electronics," etc. What all these things have to do withthe employees learning that perhaps workers at an orga-nized plant are paid more than where they work, nobodyreally explained.However phrased, what the management agents foundinconvenient and embarrassing, to the point of putting astop to it was the Organizing Committee using the veryknowledge that had served the Company's interests inkeeping the employees away from self-organization. now topersuade the same employees to get together, and even jointhe IUE perhaps. I think the case is best summed up in theGeneral Counsel's brief: "When a Company ties its wagesso closely to the wage area survey and so advises its em-ployees, the Company is virtually incorporating the partici-pating companies' wage structure into its own. When thewages of the employing company are so inextricably en-twined with the wages of other employers, and the employ-ing company so advises its employees, it should not beallowed to place any greater restriction on the discussion ordisclosure of the other employers' wages than it can placeon the discussion of its own wages."When being questioned by Wayne Wright, manager oflabor relations, about how the committee had come intopossession of the wage information relating to other com-panies, employee Morchand came back with-accordingto her uncontradicted testimony--"l would like to ask yousomething. I don't understand what the big deal is about.You give us the reports of the area surveys, and things thatare costs at our department meetings." Wright's answer toher was: "Well, what you receive is the result of our survey,not the actual survey. Let me make it clear first and fore-most we are concerned with the theft of TI material andsecondarily with the fact that you are passing it out." Thiswas the company agent in effect conceding that so long asthe Company used a selective version of the information tocombat unionism, there was nothing inherently wrong withthe employees using other portions, or all of it, to furthertheir own interests.The attempt to place this incident within the rules ofconduct set out in the employee handbook is equally un-convincing. I find that the six employees were engaged inpurely organizational activities, that the Company certain-I1 knew it, that they were told to stop-and dischargedwhen they refused with an object directly to discouragetheir statutorily protected right to self-organization. I findthat by such discharges the Respondent in each of the sixinstances violated Section 8(a)(1) and (3) of the Act.The General Counsel asks for a further finding thatwhen the company agents told the employees they shouldnot distribute their literature they committed a further un-fair labor practice. I do not see the point in belaboring thereal question in this way. Of course when an employer can-not discharge a man for one act or another he cannotthreaten him with the reprisal. But to divide the conductwhich constitutes the essence issue of the case into a seriesof illegal steps adds nothing of substance and only confus-es the real question.Another allegation in the complaint is that when ques-tioning the six employees on April 29, in the attempt tolearn who had violated proper office rules about not re-moving company documents from the premises, the per-sonnel officials unlawfully interrogated them. I make nofinding of unfair labor practices then. It is a fact papershad been improperly removed from the offices: it is a factthese employees had copies in their hands. For all theyknew then, the company men could very well believe thesewere the culprits. In the end they were satisfied this wasnot so, as they admitted at the hearing. I can find nothingwrong, in the circumstances, in the effort to search out theidentity of the wrongdoers. Despite their implications tothe contrary. the employee witnesses who testified as tothat questioning all admitted that the questions were di-rectly aimed at ferreting out the identity of whatever per-sons had made the copies received by the Organizing Com-mittee in the mail.71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBut there is one other allegation that is supported by theevidence. The Respondent admits it has a rule among theemployees to the effect that theN may not publicize, amongany persons other than their fellow employees, the wagescales paid by this company to its own people. That this isan enforced rule is conceded in the brief of Companycounsel: "TI employees are freely permitted to discusstheir individual wages with outsiders. The only prohibitionis against TI employees discussing Tl's wage scheduleswith non-TI employees ...I he only restriction governingthe wage schedules pertains to the dissemination of suchinformation to persons not employed by TI." It would bedifficult to imagine a substantive subject in the area ofconditions of employment more pertinent to self-organiza-tional activities than the wages an employer pays its entireemployee complement. If the employees cannot talk aboutthat, to the public, to possible professional union organiz-ers, to anybody on the sidewalk, they are effectively muz-zled where it counts most. Here again, the defense argu-ment is that what a company pays its employees is directlyrelated to how much it costs to produce its products, andthat revelation of such business secrets helps competitorsand may therefore be guarded. even against any statutoryrights of the employees to form or join unions. The argu-ment could as well be made in defense of any steps takento keep a union out of any company. I find that by main-taining a rule prohibiting its employees from discussing theCompany's wage schedules with persons other than theemployer's own employees, the Respondent is continuous-ly committing an unfair labor practice in violation of Sec-tion 8(a)( ) of the Act. Compare, Jeanette Corp. v.N.L.R.B., 532 F.2d 916 (C.A. 3, 1976): Blue Cross-BlueShield of Alabama, 225 NI RB 1217 (1976).IV rOill R Me[DYIt having been found that the Respondent unlawfullydischarged the six employees in question it must be or-dered to reinstate them to their former or substantiallyequivalent positions. It must also be ordered to make themwhole for any resultant loss of earnings with interest at 7percent. See Florida Steel Corporation. 231 NLRB 651(1977).' The Respondent must also be ordered to cease anddesist from further commission of unfair labor practices.V THE EFFECTS OF THE UINFAIR IABOR PRAC(ICES UPONCOMMFRCEThe activities of the Respondent set out in section III.above, occurring in connection with the operations of theRespondent described in section 1, above, have a close.intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.See. generally, I.sii Plumbing llehatingi (Co, 138 N IR B 716 (1962).CONC LUSIONS OF LAWI. By suspending Mary Clinker, James Lavery, PatriciaNute. James Mallon. Janice Morchand. and Maurice Du-Pont on May 26. 1977, and by discharging those same em-ployees on June 2, 1977, the Respondent has engaged inand is engaging in unfair labor practices within the mean-ing of Section 8(a)(3) of the Act.2. By the foregoing conduct and by prohibiting its em-ployees from utilizing and publicizing knowledge of theRespondent's wage rates for organizational purposes, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(l) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:ORDER2The Respondent. Texas Instruments Incorporated, At-tleboro, Massachusetts, its officers, agents, successors. andassigns. shall:1. Cease and desist from:(a) Discouraging membership in International Union ofElectrical, Radio and Machine Workers, AFL-CIO, or anyother labor organization of its employees by dischargingemployees or otherwise discriminating against them intheir employment conditions because of their membershipin or activities on behalf of the above-named or any otherlabor organization.(b) Prohibiting its employees from utilizing and pub-licizing knowledge of the Respondent's wage rates for or-ganizational purposes.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization. to form, join, or assist the above-named labororganization, or any other labor organization, to bargaincollectively through representatives of their own choosing.and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer Mary Clinker, James Lavery, Patricia Nute,James Mallon, Janice Morchand, and Maurice DuPont im-mediate and full reinstatement to their former positions or,if such positions no longer exist, to substantially equivalentpositions, without prejudice to their seniority and other rightsand privileges.(b) Make each of the foregoing employees whole for anyloss of pay or any benefits they may have suffered by rea--In the event nol exceptions are filed as provided hs Sec. 10246 of theRules and Regulations of the National Labor Relations Board. the find-ings. conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.72 TEXAS INSTRUMENTS INCORPORATEDson of the Respondent's discrimination against them, asprovided in The Remedy herein.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Post at its Attleboro, Massachusetts. plant, copies ofthe attached notice marked "Appendix." 3 Copies of said3 in the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted hs Orderof the National Lahor Relations Board" shall read "Posted Pursuant to anotice, on forms provided by the Regional Director forRegion I. after being duly signed by its representatives,shall be posted by the Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by it to insure that said noticesare not altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 1, in writ-ing. within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Judgment of the I:nited States Court of Appeals Enforcing an Order of theNational Labohr Relations Board."73